ORDER
PER CURIAM.
Plaintiff, pro se, appeals the dismissal of his petition for declaratory judgment so “that he can file and maintain a suit in the United States District Court.” Presumably, plaintiff seeks a declaratory judgment stating that he has no remedies under Missouri law for deprivation of property, so that he can pursue a claim in federal court under 42 U.S.C. § 1983. The trial court dismissed his petition. An extended opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).